Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.
 
Election/Restrictions
Claim 1,3,4,9-12,14,15,20,21  are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10,15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claim 10 and Claim 15 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/10/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1,3,4,9-12,14,15,20,21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, 
Zhang et al discloses (Fig. 6) a pixel structure (304,305,306, the tft area)  on the glass substrate (301); a first and a second PI (polyimide) layers (313,316); a LC (314) layer between the first and the second PI layers, wherein the first PI layer is disposed on the pixel structure, and the LC layer is disposed on the first PI layer; a glass substrate (318); an ITO (indium tin oxide) layer (317); a dam sealing (315) a perimeter of the liquid crystal display panel to enclose the LC layer(314) within the dam (315), wherein the dam is disposed between the first and second PI layers (313,316), and holds the glass substrate (301) and the glass substrate (318) together.
NOTE: Zhang et al discloses the liquid crystal panel can be a transmission type or a reflection type panel (column 10, lines 25-26).
Zhang et al does not disclose the glass substrate (301) is a silicon substrate and that the UV cut filter is formed on the glass substrate and a reflective pixel structure.
Takahara discloses (Fig. 15) A LCOS (liquid crystal on silicon) display panel comprising: a silicon substrate (12)(column 24, lines 25-30).

Inoue et al discloses a reflective pixel structure [0165].
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose an AR (anti-reflection) layer coated on the glass substrate opposite to the ITO layer; wherein a UV light transmits through the AR layer, the glass substrate, the second PI layer, the dam, the first PI layer, and the silicon substrate, and the UV light absorbed by the dam to UV cure the dam. 
Claims 3,4,9-11,20 depend on Claim 1, therefore are allowable.
Regarding Claim 12, 
Zhang et al discloses (Fig. 6) a pixel structure (304,305,306, the tft area)  on the glass substrate (301); a first and a second PI (polyimide) layers (313,316); a LC (314) layer between the first and the second PI layers, wherein the first PI layer is disposed on the pixel structure, and the LC layer is disposed on the first PI layer; a glass substrate (318); an ITO (indium tin oxide) layer (317); a dam sealing (315) a perimeter of the liquid crystal display panel to enclose the LC layer(314) within the dam (315), wherein the dam is disposed between the first and second PI layers (313,316), and holds the glass substrate (301) and the glass substrate (318) together.
NOTE: Zhang et al discloses the liquid crystal panel can be a transmission type or a reflection type panel (column 10, lines 25-26).
Zhang et al does not disclose the glass substrate (301) is a silicon substrate and that the UV cut filter is formed on the glass substrate and a reflective pixel structure.

Kobayashi et al discloses UV cut filter formed on the glass substrate. (column 37, lines 45-49, this paragraph describes the UV cut filter can be located in different locations, therefore obvious to have the UV cut filter in the specified location)
Inoue et al discloses a reflective pixel structure [0165].
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose an AR (anti-reflection) layer coated on the glass substrate opposite to the ITO layer; wherein a UV light transmits through the AR layer, the glass substrate, the second PI layer, the dam, the first PI layer, and the silicon substrate, and the UV light absorbed by the dam to UV cure the dam. 
Claims 14,15,21 depend on Claim 12, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./
/LUCY P CHIEN/             Primary Examiner, Art Unit 2871